Citation Nr: 0004930	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, rated 40 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967, and from June 1968 to July 1987.  

In a May 1996 rating action, service connection and a 10 
percent rating were awarded for the PTSD, with an effective 
date of January 1996, the date of the veteran's claim.  The 
veteran disagreed with the rating.  Subsequent to the 
veteran's testimony at a personal hearing, the evaluation for 
the PTSD was increased from 10 percent to 30 percent, again 
effective in January 1996.  The veteran continued to disagree 
with this rating, and the instant appeal ensued.  

The veteran properly developed his claim for a back disorder, 
by submitting a substantive appeal in December 1996, from the 
May 1996 rating action noted above.  He provided testimony on 
both issues in the January 1997 hearing.  In the February 
1997 rating action, noted above, the rating for the back 
disorder was increased from 20 percent to 40 percent.  The 
veteran did not formally withdraw his claim for an increased 
rating. 

In a March 1998 letter, the veteran contended that an 
increased rating was warranted for the PTSD.  No mention was 
made of the back disorder.  Received shortly thereafter was a 
note from the veteran's representative making reference to 
examinations of mental disorders and the spine.  In a May 
1998 supplemental statement of the case (SSOC), the issue of 
increased ratings for the back and for PTSD was considered.  
The veteran in an August 1998 letter requested a 100 percent 
rating for the PTSD, and was issued a SSOC in May 1999 
limited to the issue of an increased rating for PTSD.  

The Board notes that the veteran did not mention the back 
disorder in either his March 1998 letter or the August 1998 
letter.  However, he did not formally withdraw this claim, 
and given that the RO issued a SSOC on that issue subsequent 
to the March 1998 letter, the Board concludes that the claim 
for an increased rating for a back disorder is properly 
before it for review.   


FINDINGS OF FACT

1.  The intervertebral disc syndrome is severe in nature, 
with limitation of function consistent with such degree of 
disability.  

2.  For the period from the time the veteran submitted his 
claim for service connection for PTSD in January 1996 to 
April 1998, his PTSD was productive of considerable social 
and industrial impairment, but he did not have a thought 
disorder or disorientation, and his temper outbursts were 
controlled to some extent by medication.  

3.  For the period beginning in April 1998, the veteran's 
PTSD was of sufficient severity to preclude him from any 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
intervertebral disc syndrome are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Part 4, Code 5293 (1999).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 50 percent rating for PTSD for the 
period from January 1996 to April 1998 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.125, Part 4, Code 
9411 (1999).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 100 percent rating for PTSD for the 
period beginning in April 1998 are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.125, Part 4, Code 9411 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam as a hospital corpsman, 
attached to a Marine Corps unit.  Among his decorations are 
the Purple Heart Medal, the Combat Action Ribbon, and the 
Vietnam Cross of Gallantry.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  These show reports of regular psychiatric 
treatment, occurring on a monthly basis.  

The veteran was examined for compensation purposes by the VA 
in March 1996.  He indicated that he had been married to the 
same woman for 25 years, and had retired from the military as 
an E7.  He did not feel close to anyone - either his 
coworkers, his sons, or his wife.  The examiner concluded 
that the veteran suffered from PTSD, with symptoms such as 
recurring dreams, intrusive thoughts, panic attacks, social 
withdrawal, and survivor guilt.  The veteran also reported 
sleep disturbances and trouble concentrating.  

At that time, the veteran underwent a Minnesota Multiphasic 
Personality Inventory (MMPI).  The score had both 
similarities and differences with the profiling 
representative of PTSD.  The profile was indicative of 
possible psychotic thinking and suicidal preoccupation, which 
would have to be ruled out.  

The veteran underwent a compensation examination of the spine 
in April 1996.  He did not report any specific injury in 
service, but stated that he was a paratrooper during his 
initial period of service.  After joining the Navy, he began 
to have back pain, and was treated with physical therapy.  At 
the time of the examination, he reported low back pain, 
radiating to the right lower extremity.  This pain was long 
standing, but worsening.  X-ray films taken in November 1995 
showed severe disc degeneration and facet sclerosis at L5-S1.  
On examination, there was no spasm, deformity or tenderness.  
Flexion and extension were possible to 45 degrees, with 
complaints of pain.  Deep tendon reflexes were symmetrically 
depressed.  Sensation was intact, and there was no gross 
motor weakness.  The diagnosis was degenerative disc disease, 
and the veteran was restricted from repeated bending, heavy 
lifting, or prolonged sitting or standing.  

The veteran's treating psychologist reported in a letter 
dated in January 1997 on his treatment of the veteran.  The 
veteran had symptoms that included depression, intense 
feelings of guilt, social isolation, intrusive thoughts, 
hypervigilance, and strained family and social relationships.  
The veteran was seen weekly in group therapy, and would have 
to continue for the foreseeable future.  The prognosis was 
guarded.  

The veteran provided testimony at a personal hearing before a 
VA hearing officer in January 1997.  He stated that he had 
completed a period of physical therapy for the back, but 
continued to require medication to alleviate the condition.  
(Transcript, hereinafter T-2).  The back disorder also led to 
limitations on his employment.  (T-3).  He stated that he did 
not see a doctor on a regular basis for alleviation of the 
back disorder.  (T-6)  With regard to the PTSD, the veteran 
testified that the disorder affected his relations with his 
family.  (T-7,8)  He also stated that he sought regular 
treatment for the disorder.  (T-13, 14).  

In February 1998, the veteran underwent a compensation 
examination conducted by the VA.  He indicated that he had 
not been hospitalized as a result of the PTSD, but that his 
therapist had recommended such a course.  He received therapy 
on a monthly basis.  He worked as a manager for a contracting 
department, putting in 10-12 hours days, five days a week.  A 
few time a week, he had to leave work to get away from the 
stress and crowds.  He would drive around, and after settling 
down, return to work.  He stated he was very isolated.  On 
examination, he was alert, oriented and cognitively intact.  
He experienced intrusive recollections of Vietnam, along with 
periodic flashbacks.  His medication helped him to control 
his temper, but on days when he did not take his medication, 
he had to struggle to keep from exploding.  Mood was 
depressed, considered to be a 4 on a scale from 0 being 
imminent suicide and 10 being the best he ever felt.  The 
diagnosis was PTSD, and the Global Assessment of Functioning 
(GAF) was 31-40.  The examiner recommended that the veteran's 
disability rating be increased, as he had lost the ability to 
establish and maintain effective relationships, and should 
not be working.  The veteran was found to be continuously 
depressed despite medication.  Impulse control was weak, and 
abstract thinking was impaired.  Additionally, the veteran 
had begun to notice memory problems.  

The veteran was also afforded a spinal examination at that 
time.  He gave a history of injury in service, and stated 
that he had injured himself while lifting earlier that year.  
On examination, there was pretibial lumbar lordosis, with 
some paravertebral spasm.  No scoliosis was present, and his 
pelvis was level.  There was no tenderness to fist 
percussion.  Range of motion was markedly restricted, with 
flexion to 10 degrees and extension to zero degrees.  Knee 
and ankle jerks were absent, with the right knee jerk present 
with reinforcement.  No other reflex was elicited.  No 
pathological toe signs or ankle clonus were reported, and the 
veteran retained normal muscle strength, with normal pin 
prick in the lower extremities.  In the supine position, 
straight leg raising on the right produced hip pain, and 
straight leg raising on the left resulted in tightness of the 
hamstring.  The diagnosis was chronic degenerative disc 
disease, lumbar spine, with right leg radiculitis.  The 
examiner found that the neurological abnormalities described 
when the reflexes were absent, along with spasm, were the 
result of a post service injury.  It was further noted that 
there was no scoliosis or fixed deformities.  

In December 1998, the veteran underwent a evaluation for 
Social Security, conducted by Marjorie Tavoularis, M.D.  The 
veteran indicated that he left his job, at his therapist's 
advice, in May 1998.  He indicated that he became nervous 
around people.  He gave a history of being married for 27 
years.  On examination, he was cooperative, but was 
frequently tearful.  Speech was lucid and coherent, but he 
spoke in a near monotone.  Affect was muted.  There was no 
evidence of psychosis.  He was neither delusional nor 
hallucinatory.  He reported guilt over his actions in the 
war, and indicated that he never slept through the night.  
Near panic was present with he got in a crowd of people.  He 
complained of short term memory loss.  Judgment and insight 
were limited.  The diagnostic impression was major depressive 
disorder, severe, without psychotic symptoms; and PTSD, with 
delayed onset.  The examiner concluded that while the veteran 
was deemed capable of managing funds, his activities were 
markedly restricted.  There was difficulty maintaining social 
functioning, due to his withdrawal.  While he was capable of 
carrying out simple instructions in a work place setting, he 
was not capable of responding appropriately to co-workers, 
supervisors or the public.  

The veteran underwent a lengthy examination in March 1999 
conducted by S.A. Manohara, M.D.  During the examination, the 
veteran was cooperative and pleasant.  Affect was appropriate 
to thought content, and his stream of speech was coherent and 
relevant.  He stated that he had left his employment in 1997.  
He again reported that he had not required hospitalization 
for the psychiatric disorder, and that the therapy was now 
every two months.  A thorough review of his treatment history 
was undertaken.  It was reported that his "Date of injury 
was 4/10/98," described as stress due to working at his 
employment.  On examination, thought content was goal 
directed and logical.  There was no evidence of ideas of 
reference or looseness of association, delusions or 
perceptual disorders.  There were no difficulties with 
problem solving or judgment.  He was appropriate during the 
interview, and did not have any conversion symptoms.  Memory 
and concentration had not worsened.  General fund of 
knowledge was good, and recent memory seemed only mildly 
impaired.  The diagnoses included PTSD.  The GAF was 62.  
There was no impairment in the ability to perform simple 
repetitive tasks and to make generalizations and decisions 
without supervision, or to comprehend and follow 
instructions.  There was very slight impairment in the 
ability to comprehend and follow instructions.  Additionally, 
there was slight to moderate impairment in the ability to 
maintain a workplace appropriate to a given workload or to 
perform complex or varied tasks.  There was moderate 
impairment in the ability to relate to other people and 
influence others.  Finally, there was moderate to severe 
impairment in the ability to accept and carry out 
responsibility for direction control and planning.  Dr. 
Manohara concluded that the workplace contributed to the 
veteran's disability.  Actual events at work predominately 
caused exacerbations of his PTSD, and the veteran was 
temporarily and totally disabled from April 13, 1998 to July 
1998.  He had remained permanent and stationary from July 
1998 to the time of examination.  It was concluded that the 
veteran, with the effects of his injury combined with the 
effects of previous injury, is permanently precluded from 
engaging in his usual and customary occupation and position.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 


Increased rating for a back disorder

The veteran is currently rated at the maximum evaluation for 
limitation of the lumbar spine or for lumbosacral strain.  
38 C.F.R. § 4.71a, Part 4, Codes 5292 and 5295 (1999).  

The current 40 percent rating for intervertebral disc 
syndrome is warranted when the disorder is severe in degree, 
resulting in recurring attacks, with little intermittent 
relief.  A 60 percent rating is appropriate when the disorder 
is pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Part 4, Code 5293 
(1999).  

A review of the findings on multiple examinations show the 
severity of the veteran's back disorder.  On the most recent 
examination, there was no ankle jerk, a finding consistent 
with the criteria for a 60 percent rating.  However, on 
neither the March 1996 nor the February 1998 examination, was 
tenderness present.  No spasm was reported on examination in 
March 1996, and only some spasm was reported on the February 
1998 examination.  The spasm present on the latter 
examination, the Board notes, was found to be the result of a 
post service injury and not caused by the service connected 
disc disorder.  The veteran has stated that the back disorder 
results in limitation of his employment.  However, the 
veteran testified that he did not see a doctor on a regular 
basis for alleviation of his back disorder.  Under such 
circumstances, the Board holds that the symptomatology is 
more accurately described by the criteria for a 40 percent 
rating.  Accordingly, an increased rating on a schedular 
basis is not warranted.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In a subsequent decision, the Court, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), limited the holding 
in DeLuca to those cases where the rating turns on range of 
motion.  The veteran is rated at the maximum evaluation for 
limitation of motion, hence under Johnson, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  However, in a December 1997 opinion, 
VAOGCPREC 36-97, the General Counsel of VA held that DeLuca 
was applicable to the evaluation of disability due to 
intervertebral disc syndrome.

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. relate to functional 
loss.  

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 
38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding 
in VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).  

A review of the findings on examination and treatment do not 
demonstrate that an increased rating is warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999).  On 
examination in March 1996, there was no deformity, tenderness 
or spasm.  Again, no tenderness was noted on examination in 
February 1998, and, while limited spasm was reported, this 
symptom was found to be the result of post service trauma.  
While the veteran reported pain on movement, the overall 
symptomatology is not of sufficient severity, the Board 
concludes, to warrant a rating in excess of 40 percent, a 
rating which compensates the veteran for a severe back 
disorder.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

Increased Rating for PTSD

As the veteran's claim was initiated prior to November 1996, 
the Board must consider the criteria in effect both prior to 
and after November 1996.  

Under the older criteria, the current 30 percent rating was 
warranted when the PTSD resulted in definite social and 
industrial impairment.  In this regard, the Board notes the 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
Hood v. Brown, 4 Vet. App. 301 (1993), and OGC Prec. 9-93 
(Nov. 9, 1993), which defines definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  For a 50 percent rating to 
have been appropriate, there must be considerable social and 
industrial impairment.  A 70 percent rating would be 
warranted if the PTSD resulted in severe social and 
industrial impairment.  A 100 percent evaluation for PTSD was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must have 
been demonstrated.  The veteran must also have been 
demonstrably unable to obtain or retain employment.

The Board notes that the veteran initially was employed in a 
full time job, in fact often working in excess of the normal 
40 hour week.  However, in 1998, at his therapist's advice, 
he left this job and has remained unemployed since then.  
Dr. Tavoularis indicated that he left his job in May 1998.  
The Board has further considered the letter from Dr. 
Manohara.  Dr. Manohara indicated that the veteran was 
temporarily and totally disabled from April 13, 1998 to July 
1998, and that he remained permanent and stationary from July 
1998 to the time of examination.  The date given by Dr. 
Manohara for the beginning of the total disability is 
consistent with the date provided by Dr. Tavoularis for when 
the veteran left his employment at the recommendation of his 
therapist.  As it is therefore shown that the veteran was 
demonstrably unable to obtain or retain employment since that 
time, the Board holds that a 100 percent rating is 
appropriate for the period beginning in April 1998.

Given that the veteran was employed full time prior to April 
1998, a total rating prior to that date cannot be awarded.  
The Board therefore must further determine if a rating in 
excess of 30 percent is warranted for the period from January 
1996, when he submitted his claim for service connection for 
PTSD, to April 1998, when the 100 percent rating was granted.  
As noted, under the old criteria, a 30 percent rating was 
appropriate when there was definite social and industrial 
impairment.  For a 50 percent rating to have been warranted, 
there must have been considerable social and industrial 
impairment.  

A review of the evidence of record in light of those criteria 
demonstrates that an increased rating is appropriate.  While 
the veteran had been working full time in a management 
position, he stated, on examination in February 1998, and 
that even when working, he needed time away from crowds.  He 
also indicated that that he felt very isolated.  There were 
also periodic flashbacks and intrusive recollections.  He was 
continually depressed.  These findings were consistent with 
the report of examination in March 1996, where symptomatology 
such as panic attacks, social withdrawal and survivor guilt 
were reported.  Under the provisions of 38 C.F.R. § 4.7 
(1999), where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The Board finds that the criteria 
for the 50 percent rating, requiring considerable social and 
industrial impairment, more accurately describe the veteran's 
PTSD.  Thus, an increased rating is appropriate.  This 
finding is consistent with the opinion of the physician who 
conducted the February 1998 examination, who concluded that 
the veteran's disability rating should be increased.  

The Board must further determine if a rating in excess of 50 
percent is appropriate January 1996, the date of the 
veteran's claim, to April 1998, the effective date of the 
increase to 100 percent.  As noted, under the criteria then 
in effect, for a 70 percent rating to have been warranted, 
the PTSD must have resulted in severe social and industrial 
impairment.  While the PTSD obviously caused social and 
industrial impairment, the Board does not conclude that such 
impairment is severe in degree.  The veteran was, during this 
period, holding a management job, in which he worked long 
hours.  On examination in March 1996, the veteran indicated 
that any decrease in working hours was the result of his 
service connected back disorder, and not the PTSD.  While he 
stated that his relationship with his wife and children could 
be better, the Board does note that he has remained married 
for 25 years at the time of examination, and maintains a 
relationship with both of his grown children.  He has 
required therapy for the PTSD, but no hospitalization has 
been required.  On examination in March 1998, social 
impairment, manifested by a deteriorating relationship with 
his wife and children was noted.  However, he was alert and 
oriented, and thought processes were unimpaired.  While there 
were problems with concentration and his affect was angry, he 
was able to control any temper outbursts.  Accordingly, a 70 
percent rating under the criteria previously in effect would 
not be warranted.  

As noted, the Board must further consider if a rating in 
excess of 50 percent is warranted based on the criteria 
currently in effect.  The 50 percent rating is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  For a 
70 percent rating to be warranted, there must be occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.125, Part 4, Code 9411 (1999).

A review of the findings on examination and treatment do not 
support a rating in excess of 50 percent.  He did report 
problems with temper outbursts, but indicated when examined 
by the VA in February 1998, but, as noted, he was able to 
control any violent impulses by medication.  There was no 
indication of disorientation on any of the examinations.  
While the veteran reported difficulties in maintaining 
effective relations, the Board notes that he has remained 
married for over 25 years.  Additionally, although the 
veteran is currently not working, the Board considers it 
significant that during the period in question, he worked 
long hours in a management position.  Therefore, while the 
veteran's PTSD obviously results in disability, this 
disability is not of sufficient severity to warrant a 70 
percent rating under the current criteria for the period from 
January 1996 to April 1998.  

Therefore, the Board finds that the proper rating for the 
veteran's PTSD, for the period from when he submitted his 
claim in January 1996 to the time that he left his employment 
at the advice of treating medical professionals, was 50 
percent.  Effective in April 1998, a 100 percent rating is 
awarded.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

An increased rating for PTSD is granted, to the extent noted 
and subject to the provisions governing the payment of 
monetary benefits.  An increased rating for intervertebral 
disc syndrome is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

